METHODS FOR THE PRODUCTION OF NANOCOMPOSITES FOR HIGH TEMPERATURE ELECTROCHEMICAL ENERGY STORAGE DEVICES
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/17/2020, 1/15/2021, 4/14/2021, 5/26/2021, and 5/17/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 13, 15, 17, 21, 27, 41, 51, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Adv. Eng. Mater., 2017, 1700488, 1-7), Pan et al. (US 2018/0248173 A1), and Byun et al. (Chem. Mater., 2016, 28, 7750-7756)
Regarding claims 1, 3, 4, 13, 15, 17, 21, 27, 41, and 51, Liu et al. teach a method of preparing graphene/boron nitride (BN) nanocomposite (Abstract), the method comprising steps of: ball-milling a mixture comprising a graphene, and boron nitride.  (Sections 2.1 and 4 disclose ball milling graphite and hexagonal boron nitride powders.)
However, they do not teach wherein the mixture includes a metal salt or that it is calcined.
Pan et al. teach the fabrication of an anode comprising graphene sheets (Paragraph 0017). Pan et al teach the use of active material particles and a conductive additive to form an anode, wherein the conductive additive is that of graphene sheets (Paragraphs 0017 and 0027) and that of the anode active material nanoparticles include transition metal oxides such as Co3O4 wherein the Co3O4, makes up between 85% and 95% of the nanocomposite is derived from the salt form of Co(OH)2 (Paragraphs 0022, 0025, 0064-0066, 0098). Further, the electrode materials are mixed with a conductive additive and binder to form a slurry, coated on a Cu foil, and dried under vacuum (Paragraph 0098). 
Therefore, it would have been obvious to one of ordinary skill in the art to utilize transition metal oxide nanoparticles, as in Pan et al, in the graphene composite of Liu et al so as to enable a decrease in rapid capacity decay for the electrode.
However, neither Liu nor Pan et al. teach calcining the mixture.
Byun et al. teach fabrication of boron nitride/rGO hybrid films (Abstract and Experimental section). Further, Byun et al. teach the final step of fabrication involves a heat treatment (See Fabrication of the BN/rGO hybrid films and flexible supercapacitors wherein the film is heat treated at 200 °C for 1 h.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Liu and Pan with Byun in order to remove residual water and hydroxyl groups from the rGO.
Regarding claim 73, the combination of Liu, Pan, and Byun et al. teach nanocomposite of claim 13. Further, Pan et al. teach a lithium battery comprising an anode, a cathode, an electrolyte, and a separator between the anode and the cathode (Abstract and Paragraph 0002). 
Therefore, it would have been obvious to modify Liu and Byun with Pan in order to increase lithium ion conductivity.

Claims 31, 36, 65, 71, 76 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Adv. Eng. Mater., 2017, 1700488, 1-7), Pan et al. (US 2018/0248173 A1), Byun et al. (Chem. Mater., 2016, 28, 7750-7756) and further in view of Li et al. (Electrochim. Acta., 2015, 166, 197-205).
Regarding claims 31 and 36, Liu, Pan, and Byun et al. teach the nanocomposite of claim 13. However, they do not teach wherein the nanocomposite includes sulfur.
Li et al. teach an anode comprising layered graphene oxide/boron nitride composite material comprising layers of boron nitride and reduced graphene oxide (Section 3 Results and Discussions, specifically section 3.1. Further, abstract.). Further, the nanocomposite can include sulfur (Introduction discloses the addition of sulfur atoms into a composite of N and B.).
Therefore, it would have been obvious to one of ordinary skill in the art to add sulfur to the composites of Liu, Byun, and Pan in order to increase performance and electron transport.
Regarding claims 65 and 71, the combination of Liu, Pan, Byun, and Li teach the nanocomposite of claim 36. Further, Pan et al. teach the fabrication of an anode comprising graphene sheets (Paragraph 0017). Pan et al teach the use of active material particles and a conductive additive to form an anode, wherein the conductive additive is that of graphene sheets (Paragraphs 0017 and 0027) and that of the anode active material nanoparticles include transition metal oxides such as Co3O4 wherein the Co3O4, makes up between 85% and 95% of the nanocomposite is derived from the salt form of Co(OH)2 (Paragraphs 0022, 0025, 0064-0066, 0098). Further, the electrode materials are mixed with a conductive additive and binder to form a slurry, coated on a Cu foil, and dried under vacuum (Paragraph 0098). 
Therefore, it would have been obvious to one of ordinary skill in the art to utilize transition metal oxide nanoparticles, as in Pan et al, in the graphene composite of Liu et al so as to enable a decrease in rapid capacity decay for the electrode.
Regarding claim 76, the combination of Liu, Pan, Byun, and Li teach the nanocomposite of claim 36. Further, Pan et al. teach a lithium battery comprising an anode, a cathode, an electrolyte, and a separator between the anode and the cathode (Abstract and Paragraph 0002). 
Therefore, it would have been obvious to modify Liu, Byun, and Li with Pan in order to increase lithium ion conductivity.
Allowable Subject Matter
Claims 9, 11, 20, 55, 62, 74, 75, 77, and 79 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of these claims is not disclosed in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729